IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Debra Joers and Ralph                   :
D'Abruzzo, II                           :
                                        :
            v.                          :    No. 1659 C.D. 2017
                                        :
City of Philadelphia and                :
Yvette Leduc                            :
                                        :
Appeal of: City of Philadelphia         :


                                    ORDER

            NOW, September 4, 2018, having considered appellant’s application

for reargument and appellees’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge